--------------------------------------------------------------------------------

EXHIBIT 10.4


AMENDMENT NUMBER ONE TO REVOLVING CREDIT AGREEMENT




This AMENDMENT NUMBER ONE TO REVOLVING CREDIT AGREEMENT (this “Amendment”),
dated as of July 17, 2002, is entered into among NATIONAL TECHNICAL SYSTEMS,
INC., a California corporation (“Parent”), NTS TECHNICAL SYSTEMS, a California
corporation, dba National Technical Systems (“NTS”), XXCAL, INC., a California
corporation (“XXCAL”), APPROVED ENGINEERING TEST LABORATORIES, INC., a
California corporation (“AETL”), ETCR, INC., a California corporation (“ETCR”),
ACTON ENVIRONMENTAL TESTING CORPORATION, a Massachusetts corporation (“Acton”),
and one or more Subsidiaries of Parent, whether now existing or hereafter
acquired or formed, which become party to the Agreement (as defined below) by
executing an Addendum in the form of Exhibit 1 of the Agreement (NTS, XXCAL,
AETL, ATCR, Acton and such other Subsidiaries are sometimes individually
referred to herein as a “Subsidiary Borrower” and collectively referred to
herein as “Subsidiary Borrowers”, and Subsidiary Borrowers and Parent are
sometimes individually referred to herein as a “Borrower” and collectively
referred to herein as “Borrowers”), the financial institutions from time to time
parties hereto as Lenders, whether by execution hereof or an Assignment and
Acceptance in accordance with Section 11.5(c) of the Agreement, and Comerica
Bank – California, in its capacity as contractual representative for itself and
the other Lenders (“Agent”), with reference to the following facts:


A.           Borrowers, Agent and Lenders previously entered into that certain
Revolving Credit Agreement, dated as of November 21, 2001 (the “Agreement”);


B.           Borrowers, Agent and Lenders desire to amend the Agreement in
accordance with the terms of this Amendment.


NOW, THEREFORE, in consideration of the foregoing, the parties hereto hereby
agree as follows:


Defined Terms.  All initially capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Agreement.


Amendments to Section 1.1. The definitions of “Permitted Asset Sales”,
“Revolving Loans Maturity Date” and “Total Credit” set forth in Section 1.1 of
the Agreement are hereby amended in their entirety as follows:


“Permitted Asset Sales” means (i) the Asset Sale of NTS’ Largo Division located
at 7887 Brian Dairy Road, Largo, Florida, (ii) any sales in connection with
eminent domain proceedings affecting the Real Property Collateral, (iii) the
sale of a condominium owned by ETCR located at 76216 Honeysuckle Drive, Palm
Desert, California, (iv) the sale of the San Marcos properties in Vista,
California owned by ETCR (APN 217-161-03 and 217-161-08), provided that the
proceeds of such sale are used by Parent to repurchase Capital Stock of Parent
as set forth in Section 7.10 hereof.”

 
1

--------------------------------------------------------------------------------

 


“Revolving Loans Maturity Date” means August 1, 2004.”


“Total Credit” means, initially, Sixteen Million Dollars ($16,000,000), as may
be reduced from time to time pursuant to Section 2.14, and also reduced by One
Million Five Hundred Thousand Dollars ($1,500,000) effective August 1, 2002 and
by One Million Seven Hundred Fifty Thousand Dollars ($1,750,000) each year
thereafter, if the Consolidated Adjusted Net Income for the most recent fiscal
year is less than Two Million Dollars ($2,000,000).”


Amendment to Section 7.10(b).  Section 7.10(b) is hereby amended in its entirety
as follows:


“Notwithstanding the terms of Section 7.10(a), (i) any Subsidiary Borrower may
declare and pay Distributions to its parent, (ii) provided that no Event of
Default has occurred and is continuing or will result therefrom, Parent may
declare and pay Distributions for each fiscal year, and acquire Capital Stock of
Parent, in an aggregate amount not to exceed seventy-five percent (75%) of the
Consolidated Adjusted Net Income for such fiscal year, and (iii) Parent may,
using the proceeds aggregating $544,000 from the Permitted Asset Sale of the
real property located (APN 217-161-03 and 217-161-08), to repurchase Capital
Stock of Parent.”


Replacement of Schedule 1.1C.  Schedule 1.1C of the Agreement is hereby amended
in its entirety and replaced with the Schedule 1.1C attached hereto and
incorporated hereby.


Conditions Precedent to Effectiveness of Amendment.  The effectiveness of this
Amendment is subject to and contingent upon the fulfillment of each and every
one of the following conditions:


Agent shall have received this Amendment, duly executed by Borrowers, Lenders
and Agent;


No Event of Default, Unmatured Event of Default or Material Adverse Effect shall
have occurred; and


All of the representations and warranties set forth herein, in the Loan
Documents and in the Agreement shall be true, complete and accurate in all
respects as of the date hereof (except for representations and warranties which
are expressly stated to be true and correct as of the Closing Date).


Representations and Warranties.  In order to induce Agent and Lenders to enter
into this Amendment, each Borrower hereby represents and warrants to Agent and
Lenders that:


No Event of Default or Unmatured Event of Default is continuing;


All of the representations and warranties set forth in the Agreement and the
Loan Documents are true, complete and accurate in all respects (except for
representations and warranties which are expressly stated to be true and correct
as of the Closing Date); and


This Amendment has been duly executed and delivered by Borrowers, and after
giving effect to this Amendment, the Agreement and the Loan Documents continue
to constitute the legal, valid and binding agreements and obligations of
Borrowers, enforceable in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency, and similar laws and equitable
principles affecting the


 
2

--------------------------------------------------------------------------------

 
 
enforcement of creditors’ rights generally.


Counterparts; Telefacsimile Execution.  This Amendment may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Amendment.  Delivery of an executed counterpart of this Amendment by
telefacsimile shall be equally as effective as delivery of a manually executed
counterpart of this Amendment.  Any party delivering an executed counterpart of
this Amendment by telefacsimile also shall deliver a manually executed
counterpart of this Amendment but the failure to deliver a manually executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.


Integration.  The Agreement as amended by this Amendment constitutes the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and thereof, and supersedes any and all prior agreements
and understandings, oral or written, relating to the subject matter hereof and
thereof.


Reaffirmation of the Agreement.  The Agreement as amended hereby and the other
Loan Documents remain in full force and effect.




[Remainder of page intentionally left blank.]

 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment as of the date first hereinabove written.



 
NATIONAL TECHNICAL SYSTEMS,
 
INC.
             
By
    /s/ Lloyd Blonder
   
Lloyd Blonder, Senior Vice President,
   
Chief Financial Officer, Treasurer and
   
Assistant Secretary
             
NTS TECHNICAL SYSTEMS dba
 
NATIONAL TECHNICAL SYSTEMS
             
By
    /s/ Lloyd Blonder
   
Lloyd Blonder, Senior Vice President,
   
Chief Financial Officer, Treasurer and
   
Assistant Secretary
             
XXCAL, INC.
             
By
    /s/ Lloyd Blonder
   
Lloyd Blonder, Vice President, Treasurer
   
and Assistant Secretary
             
APPROVED ENGINEERING TEST
 
LABORATORIES, INC.
             
By
    /s/ Lloyd Blonder
   
Lloyd Blonder, Vice President, Treasurer
   
and Assistant Secretary
             
ETCR, INC.
             
By
    /s/ Lloyd Blonder
   
Lloyd Blonder, Vice President, Treasurer
   
and Assistant Secretary


 
4

--------------------------------------------------------------------------------

 



 
ACTON ENVIRONMENTAL TESTING
 
CORPORATION
             
By
    /s/ Lloyd Blonder
   
Lloyd Blonder, Vice President, Treasurer
   
and Assistant Secretary
             
COMERICA BANK-CALIFORNIA, in its
 
capacities as Agent, Issuing Lender and a
 
Lender
             
By
/s/ Jason Brown
 
Name
Jason D. Brown
 
Title
VP
             
FIRST BANK & TRUST, in its capacity as
 
a Lender
             
By
/s/ Nabil Khoury
 
Name
Nabil B. Khoury
 
Title
VP / Commercial Banking


 
5

--------------------------------------------------------------------------------

 


Schedule 1.1C
Schedule of Commitments


Revolving Loan Lender
Revolving Credit
Commitment
Revolving Credit
Commitment Percentage
Comerica
First Bank & Trust
$9,600,0001
$6,400,0002
60%
40%






__________________________
1 As may be reduced from time to time pursuant to Section 2.14, and also reduced
by $900,000 effective August 1, 2002 and by One Million Fifty Thousand Dollars
($1,050,000) each year thereafter, if the Consolidated Net Income for the most
recent fiscal year is less than Two Million Dollars ($2,000,000).
 
2 As may be reduced from time to time pursuant to Section 2.14, and also reduced
by $600,000 effective August 1, 2002 and by Seven Hundred Thousand Dollars
($700,000) each year thereafter, if the Consolidated Net Income for the most
recent fiscal year is less than Two Million Dollars ($2,000,000).
 
 
6

--------------------------------------------------------------------------------